Citation Nr: 1524886	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left acrioclavicular (AC) joint separation (claimed as left shoulder condition, to include pain).  

2.  Entitlement to service connection for a bilateral foot disorder, diagnosed as hallux valgus.  


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to April 2009 and April 2011 to April 2012.  She had additional periods of active duty for training (ACDUTRA) in 2010 and 2013 with the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to service connection for bilateral foot disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

With resolution of reasonable doubt in her favor, left AC joint separation is of service origin.  


CONCLUSION OF LAW

Left AC joint separation is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The United State Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Left AC Joint Separation

In statements of record, the Veteran asserts that her left shoulder disorder began during service.  She has stated that her left shoulder complaints were mistakenly diagnosed as a left neck staph infection.  In the alternative, she claims her left shoulder problems resulted from wearing her heavy gear for 8-9 hours a day while on guard duty.  She had left shoulder pain and could not remove her bra without help and could not raise her left arm high enough to put her arm on the door of her car while driving.  Her problems have intensified since discharge from service.  

Review of the Veteran's service treatment records (STRs) reflects that she was treated in April 2011 for a staph infection.  Later that month, she reported that her left shoulder hurt.  It was noted that she had a big bump on the left side of her shoulder/neck.  She was not to wear her "IBA" vest for a week.  The ultimate diagnosis was "lymphadenitis of the left posterior neck likely staph."  

Post service records include VA records dated in August 2012.  At that time, the Veteran reported left shoulder pain of one or two month's duration.  It had recently increased in severity.  She found it difficult to take off her bra.  She denied any trauma.  She took medication for the pain.  She sometimes heard a popping sound in the left shoulder.  

Upon VA examination in April 2013, the Veteran related that her left shoulder complaints had begun a month earlier.  The examination included a left shoulder X-ray which showed superior subluxation of the lateral left clavicle at the left AC joint.  The diagnosis was left AC joint separation.  The examiner noted that the condition was less likely as not related to inservice joint complaints.  For rationale, it was noted that this condition was usually caused by trauma and that no such inservice trauma was indicated.  

It is the Board's conclusion that it is reasonable to believe that her left AC joint separation, discovered within months after discharge, is of service origin, to include the wearing of heavy gear for 8-9 hours per day.  While she has given varying accounts of when the left shoulder pain started, there is a notation during service of left shoulder pain.  Without more, it is difficult to distinguish whether her inservice complaint was related to the lymphadenitis which was ultimately diagnosed.  It is reasonable to conclude that the pain associated with the neck gland masked the pain in the left shoulder.  Moreover, she is competent to state that she felt left shoulder pain during service which has worsened since her discharge.  See Jandreau, supra.  The April 2013 VA examiner did not discuss her complaints of inservice symptoms, to include the reported complaint of joint pain on a post deployment questionnaire in March 2012.

The April 2013 VA examiner found it unlikely that the Veteran's left shoulder condition was related to service.  It was noted that such a diagnosis was usually associated with trauma and that such was not indicated.  However, given the Veteran's competent statements regarding the wearing of heavy gear for long periods of time, and the diagnosis of a left shoulder disorder within a couple of months of service discharge, there is a basis for service connection.  Under such circumstances, the Board finds the Veteran's lay evidence to be competent and sufficient to establish the diagnosis.  Jandreau, supra.  At the very least, there is an approximate balance of evidence both for and against the claim that her left AC joint separation had its onset as a result of service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran; and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection for left AC joint separation is warranted and the appeal is granted.  


ORDER

Entitlement to service connection for left AC joint separation is granted.  


REMAND

A Bilateral Foot Disorder

The Veteran contends that she is entitled to service connection for a bilateral foot disorder, diagnosed as hallux valgus.  Regrettably, an additional examination is necessary before appellate review proceeds.  

While the STRs are negative for report of, treatment for, or diagnosis of a bilateral foot disorder, VA examination in April 2012 reflects a diagnosis of bilateral hallux valgus.  The Veteran claims that her foot condition is of service origin.  Specifically, she claims that it began in July 2011.  

The VA examiner did not provide an opinion as to whether the Veteran's bilateral foot condition is of service origin.  As such, an opinion is required as to the etiology of any foot disorders.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the foot disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the Veteran should be scheduled for a VA examination of the feet.  The Veteran's claims file and a copy of this remand must be provided to the examiner and the examination report should reflect that these items have been reviewed.  The examiner is asked to perform all indicated tests and studies, and identify all current disabilities associated with the right and left feet.  

The examiner is then to opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot disability manifested during, or as a result of, active military service.  The examiner should not only offer an opinion regarding hallux valgus which has been diagnosed during the pendency of this claim, but also any other identified disability.  

The examiner must provide a complete rationale for all opinions offered and the Veteran's lay assertions as to the history of this disability must be considered and discussed.  The examiner is notified that it is insufficient to rely solely on the lack of inservice treatment or diagnosis when formulating this opinion.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO/AMC should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  The AOJ should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If the question posed is not sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claims remain denied, the AOJ should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


